Calhoon, J.,
delivered the opinion of the court.
We know no statute, nor common law principle, nor adjudication in law or equity, nor sound reason which would, by any stretch, authorize or-justify a court of equity, without express consent of the parties, in including in a decree of sale for partition of property owned in common other property owned exclusively by one of the parties. Partition of land must be between “joint tenants, tenants in common, or coparceners” (code 1892, § 3097); and so of personalty (Id., §§3120, 3121). The action of the court below is affirmed, and the cause remanded for such procedure as may be desired and proper in reference to the land, exclusive of the house on it, which is the personal property of Mrs. White.